Title: From George Washington to a Continental Congress Camp Committee, 29 January 1778
From: Washington, George
To: Continental Congress Camp Committee



Gentlemen
[Valley Forge, 29 January 1778]

The numerous defects, in our present military establishment, rendering many reformations and many new arrangements absolutely necessary, and Congress having been pleased to appoint you a Committee, in concert with me, to make and recommend such, as shall appear eligible, in persuance, of the various objects, expressed in their resolution for that purpose—I have in the following sheets briefly delivered my sentiments upon such of them as seemed to me most essential; so far, as observation has suggested, and leisure permitted. These are submitted to consideration, and I shall be happy, if they are found conducive to remedying the evils and inconveniences, we are now subject to, and putting the army upon a more respectable footing. Something must be done—important alterations must be made; necessity requires, that our resources should be enlarged and our system improved: for without it, if the dissolution of the army should not be the consequence, at least, its operations must infallibly be feeble, languid and ineffectual.

As I consider a proper and satisfactory provision for officers, in a manner, as the basis of every other regulation and arrangement, necessary to be made; since without officers no army can exist and unless some measures be devised to place those of ours in a more desireable situation, few of them would be able, if willing, to continue in it, I shall begin with a few reflections, tending to prove the necessity.
Of a half pay and pensionary establishment.
A small knowledge of human nature will convince us, that, with far the greatest part of mankind, interest is the governing principle; and that, almost, every man is more or less, under its influence. Motives of public virtue may for a time, or in particular instances, actuate men to the observance of a conduct purely disinterested; but they are not of themselves sufficient to produce a persevering conformity to the refined dictates and obligations of social duty. Few men are capable of making a continual sacrifice of all views of private interest, or advantage, to the common good. It is in vain to exclaim against the depravity of human nature on this account—the fact is so, the experience of every age and nation has proved it, and we must, in a great measure, ch⟨ange⟩ the constitution of man, before we can make it otherwise. ⟨No⟩ institution, not built on the presumptive truth of these ma⟨xims,⟩ can succeed.
We find them exemplified in the American officers, as well as in all other men. At the commencement of the dispute—in the first effusions of their zeal, and looking upon the service to be only temporary, they entered into it, without paying any regard to pecuniary, or selfish considerations. But finding its duration to be much longer, than they at first suspected, and that, instead of deriving any advantage f⟨rom⟩ the hardships and dangers, to which they were exposed, they on the contrary, were losers by their patriotism, and fell far short even of a competency to supply their wants, they have gradually abated in their ardor; and with many, an intire disinclination to the service under its present circumstances, ha⟨s⟩ taken place. To this, in an eminent degree, must be ascribed the frequent resignations, dayly happening, and the more frequent importunities for permission to resign, and from some officers of the greatest merit. To this also may we ascribe the apathy, inattention and neglect of duty, which pervade all ranks, and which will necessarily continue and increase, while an officer, instead of gaining any thing, is impoverished by his commission; and conceives he is conferring not receiving a favor, in holding it. There can be no sufficient tie upon men, possessing such sentiments. Nor can any method be adopted to oblige those, to a punctual discharge of duty, who are indifferent about their continuance in the service, and are often seeking a pretext to disengage themselves from it. Punishment, in this case, will be unavailing; but when an officer’s commission is made valuable to him, and he fears to lose it, you may then exact obedience from him.

It is not indeed consistent with reason, or justice, to expect, that one set of men should make a sacrifice of property; domestic ease and happiness—encounter the rigors of the field—the perils and vicissitudes of war, to obtain those blessings, which every citizen will enjoy, in common with them, without some adequate compensation. It must also be a comfortless reflection to any man, that after he may have contributed to securing the rights of his country, at the risk of his life and the ruin of his fortune, there would be no provision made to prevent himself and family, from sinking into indigence and wretchedness. Besides adopting some methods to make the provision for officers equal to their present exigences, a due regard should be paid to futurity. Nothing, in my opinion, would serve more powerfully to reanimate their languishing zeal; and interest them thoroughly in the service, than a half pay and pensionary establishment. This would not only dispel the apprehension of personal distress, ⟨at⟩ the termination of the war, from having thrown themselves ⟨out⟩ of professions and employments, they might not have it in ⟨their⟩ power to resume; but would in a great degree, releive the painful anticipation, of leaving their widows and orphans, a burthen on the charity of their country, should it be their lot to fall in its defence.
I am earnest in recommending this measure, because I know it is the general wish and expectation; and that many officers whom, upon every principle, we should wish to retain in the service, are only waiting to see whether something of the kind will, or will not, take place, to be determined in their resolutions, either of staying in, or quitting it immediately; and I urge my sentiments with the greater freedom, because I cannot, and shall not, receive the smallest benefit from the establishment, and can have no other inducement for proposing it, than a full conviction of its utility and propriety.
I am sensible, the expence will be a capital objection to it; but to this I oppose the necessity—The officers ⟨are⟩ now discontented with their situation; if some generous expedient is not embraced to remove their discontent, so extensive a desertion of the service will ensue, and so much discouragement be cast upon those, who remain, as must wound it in a very essential manner. Every thing, that has this effect, has a tendency, at least, to protract the war; and, though dictated by a well-inten⟨ded⟩ frugality, will, I fear, in the end, prove erroneous œconomy.
Of completing the Regiments and altering their Establishment.
The necessity of the first, in the most expeditious manner possible, is too self evident to need illustration, or proof and I shall, therefore, only beg leave to offer some reflections on the mode. Voluntary inlistments seem to be totally out of the question; all the allurements of the

most exorbitant bounties and every other inducement, that could be thought of, have been tried in vain, and seem to have had little other effect than to increase the rapacity and raise the demands of those, to whom they were held out. We may fairly infer, that the count⟨ry have⟩ been already pretty well drained, of that class of men ⟨whose⟩ tempers, attachments and circumstances, disposed th⟨em to enter⟩ permanently, or for a length of time, into the army; ⟨and that⟩ the residue of such men, who from different motives, have kept out of the army, if collected, would not augment our general strength, in any proportion to what we require. If experience has demonstrated, that little more can be done by voluntary inlistments, some other mode must be concerted, and no other presents itself, than that of filling the regiments by drafts from the militia. This is a disagreeable alternative but it is an unavoidable one.
As drafting for the war, or for a term of years, would probably be disgusting and dangerous, perhaps impracticable, I would propose an annual draft of men, without officers, to serve ’till the first day of January, in each year: That on or before the first day of October preceding, these drafted men should be called upon to re-inlist, for the succeeding year; and as an incitement to doing it, those being much better and less expensive than raw recruits, a bounty of twenty five dollars should be offered: That, upon ascertaining, at this period, the number of men, willing to reengage, exact returns should be made to Congress of the deficiency in each regiment, and transmitted by them to the respective states, in order that they may have their several quotas immediately furnished, and sent on to Camp, for the service of the ensuing year, so as to arrive by, or before, the first day of January.
This method, though not so good as that of obtaining men for the war, is perhaps the best our circumstances will allow; and as we shall always have an established corps of experienced officers, may answer tolerably well. It is the only mode, I can think of, for completing our batalions, in time, that promises the least prospect of success; the accomplishment of which is an object of the last importance; and it has this advantage, that the minds of the people being once reconciled to the experiment, it would prove a source of continual supplies hereafter.
Men drafted in this manner should not, in the first instance, receive any bounty from the public; which being solemnly enjoined upon each state, and a stop put to the militia substitution laws, would probably be attended with very happy consequences. A number of idle, mercenary fellows would be thrown out of employment, precluded from their excessive wages as substitutes for a few weeks or months; and constrained to inlist in the Continental army. In speaking of abolishing the militia substitution laws, it is not meant, to hinder a person, who might be drafted in the annual allotments; from procuring a substitute in his

stead, himself in consequence being excused. This indulgence would be admissible, and considering all things, necessary, as there are many individuals, whose dispositions and private affairs woud make them irreconcileably averse to giving their personal services, for so long a duration; and with whom, it would be impolitic to use compulsion. The allowance of substitution, upon a smaller scale—in the occasional coming out of the militia, for a few weeks, a month, or two, is the thing meant to be reprobated. It is highly productive of the double disadvantage of preventing the growth of the army and depreciating our currency.
In the new establishment of a regiment, as apparent inconveniences result from the enemy’s having no full colonels in their army, distinctly such, to exchange for ours, in case of captivity, I would propose, that our batalions should be commanded by Lieutenant-colonels commandant, with the pay of colonel, and consist of the following officers and men; one lieutenant-colonel commandant—one lieutenant colonel a major, nine captains, nine lieutenants, nine ensigns, an adjutant, quarter-master, paymaster, serjeant-drum-and fife major, twenty seven serjeants, 18 drums and fifes, and five hundred and four rank and file: That these should be divided into eight companies: That a captain, lieutenant, ensign, three serjeants, two drums and fifes, and fifty six rank and file, should be selected from the whole to compose a company of light-infantry: That the infantry from each brigade be commanded by a field officer belonging to it; if officers, by the reduction of corps and otherwise, unprovided for, are not appointed to these commands; a mode preferable to that of drafting from the brigades, as a mean of doing those officers justice, and because the brigades would miss the field officers, drawn from them for this purpose: And, That the whole be commanded by General-officers from the line, chosen by the commander in chief. This body would compose the flying army; and, in conjunction with a body of horse would become extremely formidable and useful.
The benefits arising from a superiority in horse are obvious to those who have experienced them. Independent of such as you may derive from it in the field of action, it enables you, very materially, to controul the inferior and subordinate motions of an enemy; and to impede their knowledge of what you are doing, while it gives you every advantage of superior intelligence, and, consequently, both facilitates your entreprises against them and obstructs theirs against you. In a defensive war, as in our case, it is peculiarly desireable; because it affords great protection to the country, and is a barrier to those inroads and depredations upon the inhabitants, which are inevitable, when the superiority lies on the side of the invaders. The enemy, fully sensible of the advantages, are taking all the pains, in their power, to acquire an ascendancy in this

respect; to defeat which, I would propose an augmentation of our cavalry, by adding a lieutenant, serjeant, corporal and twenty two privates to each troop. The establishment will then be as follows,

          
            1
            Colonel
            }
            all as usual, except 6 additional lieutenants
          
          
            1
            Lt Colonel
          
          
            1
            Major
          
          
            6
            Captains
          
          
            12
            lieutenants
          
          
            6
            Cornets
          
          
            1
            Adjutant
          
          
            1
            Qr Master
          
          
            1
            Sadler
          
          
            6
            farriers
          
          
            6
            Qr Master serjeants
          
          
            12
            Serjeants
            
            
          
          
            30
            Corporals
            
            
          
          
            6
            Trumpeters
            
            
          
          
            324
            privates
            
            
          
        
There are and will continue four regiments of cavalry, which, composing a brigade, will require a Brigadier—Brigade-major, Quarter master, Commissary and forage-Master, as usual. The men for this service can easily be gotten: the providing horses and accoutrements will be found to suffer some difficulty, yet will not be impracticable. The procuring horses should be undertaken by judicious officers from each regiment, well skilled in them; and conducted, in such a manner as to occasion no interference with each other. Let Sheldon’s purchases be confined to the Eastward of the North River; Moylans between the North-River and Susquehanna; Baylors between Susquehanna and James’-River; and Blands to the Southward of that. The number of horses, to be purchased, by each, ought to be determined; and an average price limited, disclosed only to the purchaser, with a strict injunction to conceal it as much as possible because, if once generally known, sellers would take advantage of it, and part with none under the limitation. The accoutrements to be provided in the same districts, and by the same persons; but as some of these districts abound more in manufacturers, than others, all that can be engaged in each, in a certain stipulated time, ought to [be] secured, in order that the overplus, in one part, may supply the deficiency, in another. And as these articles may be imported cheaper, and better, in quality, than they can be made here, I would advise that at least, fifteen hundred setts should be sent for to France, with directions to divide them in small parcels, and embark them in different vessels, that we may have a probability of getting at least a part, and not run the risk of sustaining a total loss and disappointment, by adventuring the whole in one bottom.

Of the Arrangement of the Army.
The establishment of a batalion being fixed under the last head, it remains to ascertain the number of batalions, in order to form a proper arrangement. The number of batalions now in the field from each state stand thus:

          
            New Hampshire
            3
          
          
            Massachusettes
            15
          
          
            Rhode Island
            2
          
          
            Connecticut
            8
          
          
            New York
            4
          
          
            New Jersey
            4
          
          
            Pensylvania
            12
          
          
            Colo. W: Stewarts of do.
            1
          
          
            Delaware
            1
          
          
            Maryland
            7
          
          
            Virginia
            15
          
          
            State do
            1
          
          
            Carolina
            9
          
          
            German batalion
            1
          
          
            Hazen’s
            1
          
          
            Additionals and parts
            13
          
          
            Total
            97
          
        
By the foregoing list, it appears, that in regiments and parts of regiments, there are Ninety seven now in the field; but the state of them requires explanation. Out of nine, from North Carolina, by a return of the 31st Ultimo, only 572 rank and file are fit for duty: These, with 71 sick present and 137 on command, make 780 rank and file, which, I suppose, may be produced. The total number, rank and file, in the nine regiments is 1079; the difference is accounted for in sick absent and on furlough; which is the only way, I am apprehensive, they ever will be accounted for. From this defective state of them, I should think it adviseable, to throw the rank and file of the nine regiments, into two (they have been already reduced to three) and to send the supernumerary officers back to the state, to collect such men as, on various pretences, were left behind and deserters: And, aided by the whole efficiency of the State, voluntary inlistments being, as I said before, out of the question, to exert all their endeavours towards completing the seven other regiments, or such of them as Congress shall direct. I am the more induced to recommend this measure, from the possibility of the enemy’s attempting a more southern expedition next campaign. They may do it, in order to gain possession of the capitol of another state, which will give reputation to their arms in Europe, distress our trade and abridge our supplies; at the same time, will enable administration to avail themselves, in another instance, of the illusory idea, they endeavour

to hold up to the nation; to keep their hopes alive and extract fresh contributions; That every State, whose capitol, they possess, is conquered. These new-raised troops may, either, join this army, or aid South Carolina, or Virginia, as circumstances shall point out.
It is needless to enter into a minute detail as to the precise state of the other troops: Let it suffice to say, that they bear too near an analogy to the specimen here given.
Virginia, I understand, though not from any direct authority, has resolved to draft towards the completion of her batalions; and as this mode seems to be the only one, calculated to answer the end, it is to be hoped, she will be able to furnish the full complement of fifteen, including the state batalion. What plan Maryland has fallen upon or may adopt to fill her batalions, I know not; but as the powers of government are with her in full vigor, and the abilities of the State intirely adequate to the end, I think her original quota ought to be depended upon. Delaware must undoubtedly contribute one batalion; no change having happened, since that portion was assigned her, sufficient to afford a plea for reducing it. In behalf of Pensylvania, much may be said; the exhausted state of her regiments—her loss of capitol, a⟨nd⟩ intestine divisions, ever destructive to the energy of governme⟨nt,⟩ may perhaps incapacitate her, for completing her thirteen regiments, now on foot. Suppose the number should be, for ⟨the⟩ present, diminished to eight, and the state should exert herself to fill them, in the first place. When this shall be accomplished, if her resources appear equal to any further efforts, she may proceed to raising the remaining five. New Jersey New York, Connecticut, Rhode Island Massachusettes and New Hampshire, are fully competent to the quotas respectively required of them, and no abatement seems necessary with respect to either. We have reason to hope, their exertions will keep pace with their abilities, and that they will take decisive measures to send their several proportions into the field.
I am at a loss what to propose, concerning the German batalion, Hazen’s regiment and the sixteen additionals. Appertaining to no particular state, or states, they will have no chance of being filled by drafts, and as little by any other means. They must either remain weak and imperfect corps, be adopted by the states, or incorporated into each other and then, if possible, recruited: The first, upon every principle, ought not to be the case, and as the second would not be altogether eligible, from the difficulty of apportioning them, without dividing and subdividing the regiments, the third seems to be the expedient, to which we must have recourse. Let Maryland take the German batalion, wholly, as one of her eight, for she already claims a part of it; and then let the sixteen additionals, none of which are strong, some extremely weak

and others only partially organized, be thrown into nine. There is this number of them, which comparatively speaking, are tolerably respectable, and have undergone a good deal of hard service in the course of the last campaign. These, after having received the men out of the reduced corps, ought to be licensed, though a barren experiment, to try what can be done by voluntary inlistments, throughout the Continent, at large. Hazen’s regiment might be added to them and united in the same privilege.
If these propositions are approved, the whole number of batalions, on the establishment, will be eighty, and the total amount of them if complete 40,320 rank and file.
Upon this number of batalions, I shall make my arrangements. Whether full, or not, they will require to be thrown into Brigades and divisions; these again into wings and lines; all of which, for the sake of order, harmony and discipline, should be under distinct commands, capable of moving either jointly, or separately, in the great machine, as circumstances shall require; I would accordingly, to every four batalions, allow a Brigadier, to every three brigades, a Major General, and to the grand army three Lieutenant-Generals; one to command the right wing, another the left, and a third, the second line. These three will always be necessary with the grand army, and unless it should be more divided next campaign, than we have reason to judge from present appearances, are all that will be requisite; yet it may be better to appoint four, on account of contingent services.
If it should be deemed improper to reduce the number of Pensylvania batalions, in the manner proposed, another Brigadier will be wanted; otherwise, Twenty two Brigadiers (two for the flying army) eight Major-Generals (one for the flying army) and three Lieutenant-Generals will be sufficient. To each brigade, there should be a Quarter-Master, Forage-Master, Waggon-Master and Commissary; also armourers, a travelling forge, and some artificers. In short, each Brigade should be an epitome of the great whole, and move by similar springs, upon a smaller scale.
In a young army, like ours, the office of Inspector General, principally for the purpose of instituting and carrying into practice, an uniform system of manual and manœuvres, must be extremely useful and advantageous. A number of assistants to this office will be required, as one man would be incapable of superintending, the practice of the rules laid down, throughout the army; and unless this were carefully done, it would be of little avail to establish them. It would be proper, in my opinion to have one to each brigade; the benefits, resulting from which, would greatly overballance the consideration of expence.
Another new institution, I should wish to see take place in the army,

and from which signal advantages would flow, is that of a Provost-Marshalcy. It should be composed of—

          
            1
            Capt. or Grand Provost, with the pay of  dollars ⅌ Mo.
          
          
            4
            Lieutenants or Provost Marshals, with the pay of  dollars each per Month; to be stationed on the flanks and rear of the army
          
          
            1
            Clerk, to register all official transactions of the corps, regulations for suttlers &c. As his business will be pretty extensive, and imply a degree of trust, he should have not less than  dollars a Month.
          
          
            1
            Qr Master-serjeant, to draw provisions &c., with the same pay as others of the same denomination.
          
          
            2
            Trumpeters
            }
            to have the same pay as is given in the horse.
          
          
            2
            Serjeants
          
          
            5
            Corporals, one to be with each officer,
          
          
            43
            Provosts or privates
          
          
            4
            Executioners, with the pay of 
          
        
The reason that the pay of this corps is rated so high, is, that the offices of it, are extremely troublesome; and require men, worthy of trust, and of great activity, to execute them, who would not be tempted by a less recompence to undergo the drudgery and fatigue. It is also necessary, the officers should have some rank to enable them to maintain a proper degree of respect and command; for which purpose, that of captain for the principal, and lieutenant for his assistants, will be sufficient. The intention of the corps requires, that the whole should be on horseback, armed and accoutred in the same manner as light horsemen. And as there is a necessity for good men to be employed in this service, who cannot well be inlisted, they ought to be drafted from the brigades.
The business of this corps is to watch over the good order and regularity of the army, in camp, quarters, or on a march—to silence all quarrels, tumults and riots, detect and hinder every species of marauding—prevent straggling and other unsoldierlike lisenses among the troops—to apprehend spies, or persons, whose not being able to give a good account of themselves may render them suspicious—to establish and inforce good regulations among the suttlers, who should therefore be subject to the rules prescribed them by the grand-provost, and of whom he is to keep a register, frequently inspecting their conduct, and seeing, that the articles, they offer for sale, are good in quality and at reasonable prices. These, and many other particulars, are comprehended in the duties of the Provost-Marshalcy; in the execution of which, continual patroles must be kept up, day and night, throughout the limits of the camp and its environs.
There are many little crimes and disorders, incident to soldiery, which require immediate punishment, and which from the multiplicity of them, if referred to Court Martials, would create endless trouble,

and often escape proper notice. These, when soldiers are detected in the fact, by the provost-marshals, they ought to have a power to punish on the spot, subject to proper limitations, and to such regulations as the commander-in-chief, according to the customs and usages of war, shall, from time to time, introduce.
Before I conclude this head, I shall recur a moment to the subject of altering the establishment of a batalion, in the manner, proposed under the preceding. Notwithstanding a company of light infantry is added to it, there will be a considerable reduction of officers, by having only two instead of three subalterns to a company; and this reduction will be greatly increased, if intire regiments are disbanded, and the fighting part of the staff taken from the line, not left separate and distinct as heretofore. It becomes an object of inquiry, what is to be done with these reduced officers. To turn them adrift, without some provision, though they insist on the privilege, whenever it suits them to continue no longer in it, of relinquishing the service, wears at least the appearance of hardship, if not of injury; and would, no doubt, be a subject of clamor and complaint with them all. With some, who may have provided, and lain themselves out for a military life, it would be perhaps a real grievance. I see but one method of obviating the embarassments on this score, and that not altogether unexceptionable. It is to be presumed and fervently to be wished, that every batalion retained in service, will be officered by Gentlemen of the most deserving characters and best military qualifications in it, and that can be selected from other corps, belonging to the same state, which may happen to be dissolved, if any are. After this, should there remain any worthy officers, unprovided for, and that cannot be disposed of, in some useful capacity, they may be held on half pay, if not too numerous, till vacancies, should occur, in the line of their own states. Others may be dismissed with an allowance of land, proportioned to their several ranks.
Of Rank
Among the complicated causes of complaint, in this army, none seems to have taken deeper root, nor to have given more general dissatisfaction, than the lavish distribution of rank. No error can be more pernicious, than that of dealing out rank with too prodigal a hand. The inconveniences of it are manifest: It lessens the value and splendor of it, in some measure degrades it into contempt, breeds jealousies and animosities, and takes away one of the most powerful incitements to emulation.
To avoid this evil, in future, it is proposed, that such of the staff as are intitled to it and ought to be commissioned should be taken from the line. For instance, the Adjutant, Quarter Master and Pay Master of each regiment to be chosen from the regiment, they are to serve in; the two

first from the subalterns, the other from the subalterns or captains, according to the fitness of the person. Each of these to enjoy double pay, but to hold no other rank, than he is vested with, by his station in the line, in which he is regularly to rise; the adjutant and quarter master, ceasing to be such, when they arrive at the rank of Captain, and the paymaster when he attains to that of major. The Brigade-major and brigade Quarter Master to be officers from the Brigade, not exceeding the rank of Captain, and to resign those offices, when they obtain a majority. The future appointments of Aid-de-camps to the Major and Lieutenant Generals to be from the line, and they to hold no other ranks, than their commissions there give them a claim to. But as many good officers are now acting in this capacity, to the former, who originally belonged to the line, and have at this time no appointments there, the rule ought to have no retrospective operation with regard to those already created; who ought upon every principle to preserve their present rank.
The Secretaries and Aid De Camps to the Commander in chief ought not to be confined to the line for plain and obvious reasons. The number which the nature and extent of his business require, in addition to the many drawn from the line to fill the different offices of the staff, when it is considered, that they ought all to be men of abilities, may seem too large a draft upon the line. But a consideration still more forcible is, that in a service so complex as ours, it would be wrong and detrimental to restrict the choice; the vast diversity of objects, occurrences and correspondencies, unknown in one more regular and less diffusive; constantly calling for talents and abilities of the first rate, men who possess them, ought to be taken, wherever they can be found. With respect to their rank, those who are now in the station, ought in every point of view to retain that, which they now hold; some of them have been acting in these capacities a considerable length of time, others who quitted the line of the army to come into them, would in the common course of promotion have been at least as high as they now are, and almost all of them have been in the service from an early period of the war; in future, those who happen to be from the army ought only to hold their rank in it, and rise, in course, like others in a similar predicament; it is submitted whether those taken out of it ought to have any rank, and, if any, what; also what shall be the pay in both cases.
The Quarter Master General and Adjutant General, as they fill places of the highest trust and importance and ought to be Gentlemen of the first military characters should, if not of the line, have rank conferred upon them, and not less, than that of colonel.
As it does not require military men to discharge the duties of Commissaries, Forage Masters and Waggon Masters, who are also looked upon as the money making part of the army, no rank should be allowed

to any of them, nor indeed to any in the departments merely of a civil nature. Neither is it, in my opinion proper, though it may seem a trivial and inconsequencial circumstance, that they should wear the established uniforms of the army, which ought to be considered as a badge of military distinction.
These regulations will add weight and dignity to the fighting part of the army, render commissions valuable, and bringing rank into the estimation it ought to bear, will make it a stimulous to bravery and entreprise. At the same time, they will ease the public of a present, and, in case of half pay, of a considerable future, expence.
In speaking of rank as a spur to entreprise, I am led, by the way, to hint an idea, which may be improved and turned to no small advantage. This is the institution of honorary rewards, differing in degree, to be conferred on those, who signalize themselves, by any meritorious actions, in proportion to the magnitude and brilliancy of the atchievement. These should be sacred to the purpose of their institution, and unattainable by loose recommendations, or vague, though arrogating pretensions—given only upon authentic vouchers of real desert, from some proper board. Congress have already adopted the idea, in particular instances; but it were to be wished, it could be extended to something more general and systematic. I have not sufficiently employed my thoughts upon the subject to digest them into a proposition, as to the nature, variety and extent of these rewards; but I would in general observe, that they may consist in things of very little cost, or real value, and that the more diversified they are, the better. If judiciously and impartially administered they would be well calculated to kindle that emulous love of glory and distinction, to which may be imputed far the greater part of the most illustrious exploits performed among mankind, and which is peculiarly necessary to be cherished and cultivated in a military life.
Of Promotion
Irregular promotions have also been a pregnant source of uneasiness, discord and perplexity in this army. They have been the cause of numerous bickerings and resignations among the officers, and have occasioned infinite trouble and vexation to the Commander in Chief. To rectify mistakes, introduced by accident, inadvertency, the interference of state-appointments, or other means, employed much of the time of the General officers, in the course of last campaign, and to less purpose than could be wished. We find, that however injuriously to the rights of others, an officer obtains irregular promotion, he is not the less tenacious of it; but it is with the utmost difficulty, if at all, he can be convinced of the propriety of doing an act of justice by abandonning his claim; though he will confess there was no just cause, in the first instance, for

giving him the preference. But as it did happen, he pretends his honor would be wounded, by suffering another, who is, in fact, his inferior, to come over him; not considering how much that other was injured by the act, which gave him the superiority.
This, however, shows how indispensably necessary it is, to have some settled rule of promotion, universally known and understood and not to be deviated from, but for obvious and incontestible reasons. Extraordinary promotions founded upon acknowledged worth on the one hand, and acknowledged demerit on the other, would rather excite emulation than murmurs. The prospect of not being shackled to the tedious gradations of ordinary succession, would teach the good officer to aspire to an excellence, that should intitle him to more rapid preferment; and the fear of being superseded, with dishonor, would teach indifferent ones to exert more activity, diligence and attention, than they otherwise would; were they left in a listless security, certain of enjoying the honors and emoluments of progressive rank, let their conduct be ever so undeserving. But this is a matter, that ought to be handled with the utmost caution and delicacy. Nothing is more alarming and prejudicial, than an injudicious infraction of rank. It discourages merit, and foments discontent and disorder. No departure from the established maxims of preferment is warantable, which is not founded upon the most apparent and unequivocal reasons.
With respect to the rule of promotion, proper to be observed; as I beleive it to be consistent with the general sense and sentiment of the army, I would propose,
That promotion should be regimental to the rank of Captain inclusively, and from that, in the line of the state to the rank of Brigadier inclusively; proceeding, from that, in the line of the army at large.
The reason that promotions in the line of a state, end with the Brigadier, and are extended from that to the line of the army, is, that, though the principle of having regard to the proportion of troops, furnished by each state, in the appointments of general officers, be in the main equitable and politic; yet the end, proposed from it, will be sufficiently answered by limiting it to the creation of Brigadiers. If carried further, it will be injurious, and become an incurable source of inquietude and disgust. When once a man is made a general officer, his circle of expectation widens, and he transfers his views from the line of his state to the line at large. He looks for promotion according to his seniority in the scale of general officers, and will not brook being overleaped by his juniors and inferiors, merely because he had the ill-fortune to enter the service of his country in a smaller, or less populous, state, than they. These feelings and sentiments are universal, and we have already, in some instances, experienced their operation.

As four regiments, in the arrangement proposed, are required to constitute a Brigade, and some states send less than that number to the field, a mode should be fallen upon, to place this matter upon determinate principles, so as to prevent disputes hereafter. At present, no difficulty can arise; because all the states, Delaware excepted, have Brigadiers; but time and accident may remove these, and give rise to contention, unless some rule is, previously, fixed and declared.
It appears to me absolutely essential, that Congress, the board of war, or some other body, or person, should exercise the sole power, when once the states have sent their regiments into the field, of giving and receiving commissions, filling vacancies and the like. If this should not be the case, I fear, the confusion will be endless. Erroneous promotions will probably be made, as heretofore, commissions antedated, officers dissatisfied, time lost in transmitting returns from one end of the Continent to the other, and waiting the arrangements upon them, the wheels of the whole machine, in consequence, clogged and disordered, and infinite trouble incurred in putting them to rights again.
Of Cloathing the Army
In regard to cloathing, experience has evinced, that the mode of providing hitherto in practice, is by no means adequate to the end; and that, unless our future efforts are more effectual, it will be next to impossible to keep an army in the field. I am in hopes, that valuable consequences will accrue from a resolution of Congress of the 22d of November, directing, “That the several states, from time to time, exert their utmost endeavours to procure, in addition to the allowances of cloathing heretofore made by Congress, supplies of blankets &c. for the comfortable subsistence of the officers and soldiers of their respective batalions.”
As This puts the business into a greater variety of hands, than it has heretofore been in, and under the providence of a more diffusive attention, besides exciting a laudable rivalship, and operating upon the attachments of the different states, it will probably be not a little instrumental in bringing us the needed supplies. But it is not an expedient that can be relied on altogether; of which, I doubt not, Congress are fully sensible and will only consider it as an auxiliary to their exertions. Indeed with several states, which happen to be more, or less the theatres of the war, and labor under other local impediments, it would be impracticable to furnish, but a very small part of their proportion.
For my own part, (with all deference I speak it) I have little conception, that our extensive wants can be completely satisfied, in any other way, than by national, or governmental contracts, between Congress and the Court of France. If we are to depend wholly upon the resources of our mercantile credit, they must from the nature of things be too

limited and contingent. While the seas are crouded with the Britishnavy, and no foreign maritime power is employed in the protection of our trade, the precariousness of remittances from this Continent must be so great, as to destroy, or, at least, sicken our commercial credit; and make it neither the interest, nor within the abilities of private individuals, to adventure so largely upon that foundation, as our necessities demand.
It is not in my power to judge with certainty, what terms we may be upon with the French Court, what may have been already attempted, or may be now negociating, in the matter here suggested. Perhaps, the project of national contracts is not practicable; but, if it is, it would certainly be our interest to embrace it. Besides placing our supplies, in so essential an article, on a sure and unfailing foundation, it would cement the connexion between the two countries, and, if discovered, prove a new and powerful topic of hostility, between France and Britain. At the same time, I do not think, that the fear of a discovery, from an unwillingness on the part of France, to force on an immediate war, supposing it to exist, need be any insuperable obstacle. Things might be conducted in such an indirect and discreet manner, as to make them go on, in all appearance, as they do at present; and render a detection of the part the government bore in the affair, morally impossible.
The resolution, before cited, recommends to the respective states, the appointment “of one, or more, persons to dispose of the articles (procured) to the officers and soldiers, in such proportions as the General-officers from the respective states, commanding in the army, shall direct, and at such reasonable prices, as shall be assessed by the Clothier-General or his deputy and be in just proportion to the wages of the officers and soldiers, charging the surplus to the cost of the United States: adding that, all cloathing hereafter to be supplied to the Officers and soldiers of the Continental army out of the public stores of the United States, beyond the bounties already granted shall be charged at the like prices”—The regulation contained in this clause is very wholesome, generous and equitable: It will give great satisfaction to the army, and conduce to removing the difficulties stated in the first section of these remarks, arising from the insufficiency of the present provision for officers. Nor do I know whether it admits of any improvement, by being made more definite. As the criterion of reasonableness in the prices seems to lie with the Clothier-General, or deputy, it may, perhaps be liable to uncertainty and abuse, and may be the subject of dispute between them and the officers. If, to prevent this, a catalogue of rates could be established as the standard, it would be desireable; but perhaps, the great difference and variety in the quality and kinds of goods, may not admit of such a measure.

It will, of course, be necessary for each state to have agents for importing and purchasing goods, towards its quota of supplies; and the Clothier-General should have a deputy in every state, for purchasing all overplus articles wanted in his department, “provided that effectual measures be taken by each state for preventing any competition between their agents or the Clothier-General and his agents, who are severally directed to observe the instructions of the respective states, relative to the prices of cloathing purchased within such state.” There should also be a sub-clothier or clerk from every state, constantly with the army; to receive and distribute the cloathing, see that the goods brought correspond with the invoices, and that the issues are made conformable to some general rule established to do justice to the public, to regiments and to individuals.
The rule, I would propose for issuing and distributing cloathing, is this: That the captains of companies in the first place give certificates, containing the names of his men, with the particular wants of each: That these be digested into a regimental return signed by the officer commanding the regiment: That the pay-master draw the cloathing, lodging the regimental return, so signed, with the Clothier as a voucher for the delivery, who is to keep an account with the regiment for the same: That the pay-master, retaining the certificates for his own government, distribute the cloathing to the men, agreeable to them, taking their receipts and keeping an exact account with every individual; which he can easily do, as he is supposed to have accounts open for their monthly pay: And, that all cloathing, delivered to the men, be given credit for in the pay-rolls, with accounts signed by the sub-clothiers annexed, for the information of the Pay Master General.
To make soldiers look well and bestow proper attention and care, upon their cloaths, they ought to receive them at stated periods. This gives a taste for decency and uniformity and makes the officers regardful of the appearance of the men; a matter of no small moment in an army, as tending to promote health, and foster a becoming pride of dress; which raises soldiers in their own esteem and makes them respectable to their enemy.
The periods, I would fix upon for delivery, are on the first days of June and January. In June should be given a waistcoat with sleeves, flannel, if to be had, two pair of linnen overalls, one shirt, a black stock of hair, or leather, a small round hat bound and a pair of shoes. In January, a waistcoat to be worn over the former, close in the skirts and double breasted, resembling a sailors , to have a collar and cuff of a different color, in order to distinguish the regiment, a pair of breeches, woolen overalls, yarn stockings, shirt, woolen cap, and a blanket, when really necessary. Watch coats ought, if possible, to be

provided for sentinels. Whatever might be furnished more than these, the soldier ought to have stopped out of his pay, upon the terms fixed by Congress, in their late resolve: A list of the cloathing to be kept by the commanding officer of each company, an inspection into them made at least once a week, and punishment inflicted, or restitution made, for every article missing, unless well accounted for. If it could be done which is much to be doubted, it would be well to discriminate the troops of each state, by the color of their cloaths and each regiment by that of the collar and cuff.
If this plan could be adopted, and a quantity of supernumery articles laid in, for occasional demands, our men would appear infinitely better, be much healthier, and the army a great deal stronger, than it commonly is.
The Clothier-General ought to be authorised and directed to enter into contracts, for as large quantities as possible of shoes and stockings to be manufactured in the Country. These are articles, that can least be dispensed with, and the deficiency of which we have most severely felt. A Mr Henry of Lancaster, I am told, would contract for one, or two hundred thousand pair of shoes, annually, to be paid for in raw hides. The number of cattle killed for the consumption of the army enable us to make this contract to great advantage.
Of the Quarter Master General’s Department
In this department are comprehended, Forage Masters, waggon masters, artificers &c. with all their appendages. It is a department of great trust and magnitude, on the due administration of which all the operations of an army essentially depend. The person, who fills it, ought to be a military character—a man of abilities, of business and activity, well versed in the resources of the country and of sufficient prudence and rectitude, to exercise his office, in drawing the necessary supplies, in a manner least distressing to the inhabitants.
His duty requiring him to be almost constantly with the army, to see and know its wants, superintend the movements of his department in the different branches, and to prevent or rectify the abuses, that may be creeping into it, he will stand in need of assistants, to execute the business abroad under his direction. It is not easy to ascertain the number of these assistants, that will be requisite: circumstances vary, and must govern. But I cannot forbear observing, that some measures ought to be taken to restrain that extravagant rage of deputation, now too prevalent among us. It has served to create a number of mere sinecures, and to render the execution of every office more perplexed, more expensive and less satisfactory than formerly, both to the army and country.
I should imagine, that a great part of the business of this department

might be managed by contracts with people capable of performing them and bound by sufficient securities. This would unburthen the public of large sums now paid in stationary wages, often for temporary purposes, and would perhaps answer the end of supplies better. Standing wages are very apt to beget indolence and inattention, and commonly continue an incumbrance, when the cause, that gave rise to appointments, ceases to exist, from the difficulty of throwing off the persons to whom they were given; on which account they ought to be avoided, whenever any point can be effected without them.
I am also unacquainted with the number of persons the Quarter Master-General may find it necessary to employ in camp or elsewhere as store keepers clerks and the like; but under the  of these remarks, I have given my opinion, of all the assistant Quarter Masters required in the subordinate duties of the office in camp. More than these should not be allowed. Division Quarter Masters, Forage Masters and Waggon-Masters should be abolished.
Who may be in contemplation to fill the place of Quarter Master General is as yet to me unknown, and equally indifferent, provided he be a fit person. But in making the appointment, not a moment’s time should be lost: The least procrastination will be extremely prejudicial, as the season is already far advanced, which we ought to be improving in preparations for the next campaign. Every thing is to be done; the old waggons to be repaired, new ones provided, horses and pack saddles procured, Bell tents for arms and tents for the men, haversacks and knapsacks made—tools of different kinds prepared, and artificers and waggoners engaged.
And here I shall take occasion to declare, that however inconvenient it may be to the Quarter masters to provide, or expensive to the public to pay for waggoners, it ought nevertheless, at all events, to be done. Soldiers are drafted for waggoners and many other purposes, by which their services in the line are intirely superseded, while they actually compose a part of our numbers, and appear on the returns to compose part of our strength. This may be tolerated in quarters or in a season of inaction, though even then the soldiers would be better employed, in learning the duties of their profession; but it ought not to be submitted to in the progress of the campaign, as has been of late the invariable practice.
Several new regulations, will I beleive be necessary in the Forage department, the particulars of which, the Gentleman at the head of it will be best able to point out.
One thing I shall observe, that the manner of paying the Forage master has been a subject of discussion. It has been suggested that the allowing

a commission, instead of a fixed determinate pay, opens a wide door to fraud and peculation. In mentioning this not the least insinuation is intended to the prejudice of the Gentleman now acting in this capacity; it is merely hinted, as a matter worth consideration on general principles. I think, however, it may be safely asserted, that the assistant forage masters are not in general so accurate as they ought to be, in receiving or delivering forage, and that, depending too much upon the farmer’s reports and their own conjectures, the public pays for much more than they receive.
We have to lament, that we are suffering exceedingly from a scarcity of forage; an article not less essential to the well being of an army, than that of provisions. Should we be able to shift through the winter, this want will be no small obstacle and delay to our operations in the spring; especially as we are exhausting the small stock now on the spot, which will probably be the immediate scene of them. We have numbers of horses dying dayly, for the want of provender; what then must become of them, when it grows scarcer, and the distance to fetch it, greater? How are magazines to be formed, under these circumstances? And, without magazines, how are our horses to be supported in the early part of the next campaign; when their number shall be greatly augmented? These are serious questions, not easy of solution, and are proposed, that every exertion may be made to avert an evil of no small consequence.
A Waggon Master General is a necessary officer, and there would be a great saving to the public, if the duties of the office were discharged by an active careful man, who would make a judicious choice of deputies, and not be himself above his business, as has been the case with most of those heretofore in this line. They have been apt to indulge fantastical notions of rank and importance; and assume titles very inapplicable to their stations; which have served to destroy a great part of their usefulness; and make them the objects of general contempt, and resentment. This inconvenience must be obviated in future by allowing no rank to any of them, from the highest to the lowest.
The number of assistants requisite cannot be precisely ascertained, as it must depend upon the number of waggons. There must be one to each brigade to superintend the baggage waggons; but how many will be wanted to take the charge of forage, provisions, and for a variety of other purposes, I am at a loss to judge. This must be left to the quarter master general, of whose department, this is a branch, and to the waggon master general, who is the immediate agent. One deputy however to every twenty waggons appears to me fully sufficient.
The men employed in this capacity should be plain sober, diligent men, acquainted with the management of horses and waggons, and

untainted with absurd fancies of gentility; who would understand the end and design of their appointment, and not consider the means of making themselves useful, as a degradation of their imaginary dignity.
I shall close this head with an observation on the mode, hitherto in practice, of estimating and paying for damages, done by the army in quarters, or in the field; which appears to me objectionable, on several accounts. The payments have usually been made, on certificates of appraisement, by farmers or other persons in the neighbourhood of the parties injured—chosen by themselves, and whenever the accounts were presented and there was money in hand to pay them. This mode is unequal and gives the injured party an evident advantage over the public; and has no doubt in many instances been attended with gross impositions. Besides this defect, it would probably promote the service and be productive of more regularity, if a fixed time was appointed, when these payments should be made. There would not be such frequent large drafts upon the Quarter Master, in the most active part of a campaign, when he wants money for more pressing exigencies, and the entries of his disbursements might be made, with more order and exactness, if these were deferred to a time of greater leisure. It is submitted, in the first place whether the appointment of two, or more persons would not be proper to accompany the army constantly, for the purpose of ascertaining damages, with a like number of persons, chosen by the party interested; whose certificates should be a sufficient justification to the Quarter Master, for paying them; and, in the second place, what time or times would be proper to satisfy demands of this nature. Perhaps two different periods would be best, both in the interval of tranquillity; one a little after the entrance of the army into Winter Quarters and the other just before the opening of the campaign.
Of the Commissary’s department
This department has been all along in a ⟨very⟩ defective and, for some time past, in a very deplorable situation. One important change has already taken place in it; since which it has been with the utmost difficulty we were able to keep the army together. Whether this proceeded from the revolution being ill-timed, or too great, from the difficulties in the way of executing the office being multiplied, or from the present Gentleman at the head of it, not having yet had leisure to digest his plan and form his connexions, I shall not undertake to determine. But unless a very considerable alteration shortly takes place, I see no prospect of adequate supplies for the succeeding campaign. To attempt supplying the army from hand to mouth (if I may be allowed the phrase) scarcely ever having more than two or three days provisions beforehand, and sometimes being as much in arrears, is a dangerous and visionary experiment. We shall ever be liable to experience want

in the most critical conjunctures, as we have frequently done heretofore; and to suspend or forego the most interesting movements, on account of it.
Whether the first establishment of this department—the present—or the mode of supplying the army by contract, at certain stipulated rates, be preferable; is a question not for me to decide, though well worth a strict and candid examination. But I shall not scruple, in explicit terms, to declare, that unless ample magazines are laid up in the course of this winter and the approaching spring, nothing favourable is to be looked for, from the operations of the next campaign; but our arms, enfeebled by the embarrassments of irregular and fluctuating supplies of provisions, will reap no other fruits, than disgrace and disappointment. To obviate this, no possible exertion should be omitted; the ablest and best qualified men in the several states, whence provisions are drawn, should be called forth to aid in the matter; such as are acquainted with the resources of the country and may have been conversant in business of the kind.
The choosing of fit places for magazines in defensive war, is equally momentous and difficult. Expence and hazard are naturally incident to them; because the possible movements of an enemy must ever be conjectural and it is precarious, when where and, often, how they are to be removed. According to present appearances, magazines any where in the rear of the army from Lancaster to the North-River would not be amiss, and the more numerous they are, the better; as their multiplicity, decreasing the importance of each, would leave no one a sufficient object of entreprise; enhance the trouble of destroying them, and lessen the labor and expence of forming them, in the first instance.
Whether the Commissaries should be dependent upon the Quartermasters, for teams, or be empowered to provide for themselves, is a matter they can perhaps best settle between themselves. But it is necessary they should come to some agreement, or determination upon the subject, to remove the inconveniences hitherto incurred on this score; the Commissaries having frequently imputed the deficiency of supplies to a want of the means of transportation.
It is a point of prodigious consequence, and in which we have been amazingly deficient, that vinegar vegetables and soap should be regularly and abundantly furnished to the army; nothing contributing more, than this to the health, comfort and contentment of soldiers. Certainly, there are no insurmountable obstacles to doing it; and if not, no pains should be spared to accomplish so valuable an end.
A ration should be more precisely defined than it now is, and the quantity of spirituous liquors allowed the soldier, fixed. It should also be considered, whether any and what quantity should be allowed officers at

the public expence; at all events, the Commissaries should be obliged to provide for them, if at their own charge, as they would otherwise have no opportunity of getting it, and in the hard and fatiguing service they pass through, it is indispensible, even to the most temperate men.
Of the Hospital department.
There ever have been and, I fear will continue difficulties and imperfections in this department. What they are particularly, or whence arising, it is not in my power minutely to enter into, as I have neither had leisure nor opportunity, to examine its present constitution, with a critical eye. One powerful reason, no doubt, of its not producing so fully the advantages to be hoped for, from it, is the extreme scarcity of proper supplies for the accommodation of the sick.
But one thing, which has had a very pernicious influence, is the continual jealousies and altercations, subsisting between the hospital and regimental surgeons. They seem always to be at variance, and recriminating the sufferings of the sick upon each other. The Regimental surgeons complain, that for want of medecines and other necessaries, they are disabled from giving that assistance in slight cases, and in the first stages of more dangerous complaints, which would serve to check their progress to maturity, and save the lives of the soldiery: The hospital surgeons reply, that their stores are incapable of bearing the excessive drafts, which the profusion and carelessness of the regimental surgeons would make upon them, if indulged in their demands.
I shall not attempt to decide the merits of this dispute, nor can I conceive any adequate mode of adjusting the difference. But one would imagine, it might not be impossible, to fix some general rule of allowance, by which the supplies to regimental surgeons might be regulated; and to make them accountable for the right and oeconomical application of what they received.
At all events, as the accommodation of the sick and the preservation of mens lives are the first and great objects to be consulted; the regimental surgeons ought not to be destitute of a reasonable quantity of medecines and other conveniences, of which the sick stand in need. The ill effects of it are many and glaring. Either men, at every slight indication of disease must be sent away to distant hospitals, and the army unnecessarily deprived of the services of numbers, who, if the means were at hand, might in a day or two be restored; or they must remain, without proper assistance, till their diseases confirm themselves, and with regard, to many, get beyond the power of cure.
Other ill-consequences, that have attended the sending so many men away, to a distance from the army, are desertions and the waste of arms and cloathing; for which reasons, it ought to be avoided as much as possible. To prevent these evils, as far as it can be done, a field officer

is stationed at each hospital, to see the arms of the soldiers carefully deposited at their admission into it, take care of them in their convalescent state, and send them on to join their regiments, under proper officers, so soon as they are fit for duty.
Of the Pay Master General’s Department
This department is well conducted so far as depends upon the Gentleman at the head of it; but the want of money, which too frequently happens, is extremely injurious to our affairs. It is unnecessary to observe, that besides feeding and cloathing a soldier well, nothing is of greater importance than paying him with punctuality; and it is perhaps more essential in our army, than in any other, because our men are worse supplied and more necessitous; and the notions of implicit subordination, not being as yet, sufficiently, ingrafted among them, they are more apt to reason upon their rights, and readier to manifest their sensibility of any thing, that has the appearance of injustice to them; in which light they consider their being kept out of their pay, after it is due. Nor does the evil end here; the inhabitants, who through choice, accident, or necessity, have any pecuniary concerns with the army, finding themselves frequently disappointed in the payments they have a right to expect, grow dissatisfied and clamorous; the credit, of the army, and which is nearly the same thing, the credit of the continent is impaired—our supplies, of course, are impeded—and the price of every article we want, raised. This circumstance is not among the least causes of the depreciation of our currency.
Of the Commissary of Muster’s Depart.
The duties of this office are, I beleive, discharged with fidelity and care by the Gentleman at the head of it. No complaint has ever come to my ear, either of him, or his deputies.
Of the Commissary of Prisoners’ Depart.
The business of this department, as far as I am yet capable of judging is in good hands and going on in a proper train.
Of Auditors of Accounts
The want of such an institution has been much felt, and I am very happy it is at length adopted. The sooner the gentlemen appointed enter upon the execution of their office, the better, as much necessary business waits their regulating hand. The public has sustained a loss of many thousands, which might have been prevented, by the negligence, dishonesty and death of numberless officers.
Having run through the different distributions of the army as composed of horse and foot, with all the departments depending thereon, and offered such remarks as occurred to me on the several subjects, I proceed to the mention of two departments commonly considered as separate and distinct—the Artillery and Engineering.

Of the Artillery Department
This department, if the arrangements and measures in contemplation meet with proper countenance and support, bids fair to be upon a very respectable establishment. A plan was agreed upon not long since, beetween General Knox and myself, for the formation of four batalions, which was intended to be presented to Congress; that, if approved by them, it might be recommended to the several states: It is now submitted to the consideration of the Committee.
We have, at this time, three imperfect batalions of Artillery in the field, besides some detached companies, which have never been regularly incorporated. These together make 1370, including officers; to which, Harrison’s batalion of Virginia being added, would amount to 1970. The deficiency of the four batalions, on this state, will be 910, which, it is proposed, should be raised by the different states agreeable to the following arrangement.

          
            Virginia, Harrison
            10
            Companies @
            60 each
            600
            
          
          
            Maryland, to raise
             2
            do
               do
            120
            
          
          
               A batalion of
            12
            Companies
            
            
            720
          
          
            Pensylvania, Proctor,
            8
            present
            251
            
            
          
          
              to raise
            
            
            229
            480
            
          
          
            Jersey, Clark and Randall
            2
            do
            55
            
            
          
          
              to raise
            
            
             65
            120
            
          
          
            raised at large, Lee Porter,
            
            
            
            
            
          
          
              Jones to be thrown into
            2
            
            95
            
            
          
          
            
            
            wantg
             25
            120
            
          
          
            
            
            
            
            
            720
          
          
            
            
            
            
            
            1440
          
          
            Connecticut &c. Lamb
            
            
            Present
            399
            
          
          
            New York Beauman &
            
            
            
            
            
          
          
              Doughty
            2
            Cos pret
            73
            
            
          
          
              to raise
            
            
             47
            
            
          
          
            
            
            
            
            120
            
          
          
            New Hampshire to raise
            2
            Co
            
            120
            
          
          
            Rhode Island        do
            1
            
            
            60
            
          
          
            
            
               Wanting for the batalion
             21
            
          
          
               1 batalion
            
            
            
            
            720
          
          
            Massachusettes Crane
            12
            Comp.
            
            497
            
          
          
              to raise
            
            
            
            223
            
          
          
               1 batalion
            12
            Comps.
            
            
            720
          
          
               Four batalions Amtg to
            
            
            
            
            2880
          
        
In the above are included all the officers, except the Brigadier, field and staff officers; and, if completed would prevent the necessity, of the perni[ci]ous practice of drafting from the batalions.
General Knox communicated to me, more than two months ago an estimate of ordnance and ordnance stores, which he had prepared to

send to the board of war, for the supplies of the next campaign, agreeable to their request. Nothing more is necessary, than an inquiry what has been done in consequence.
I shall take the liberty in this place to give it as my opinion, that any arsenal or depositary of stores at Albany, in the present situation of the North River, is improper. It would be too easily accessible and exceedingly liable to be surprized and destroyed. Indeed it ought to be a general rule to have every kind of magazines as far advanced into the interior parts of the country, and as remote from the sea-coasts, or from the sides of navigable rivers, as the nature and design of them will permit. We have seen the effects of not attending duly to this precaution.
Of the Engineering Department.
The Gentleman at the head of this department appears to be a man of science—knowlege in his profession and zeal in the cause. He complains, that he has not assistant Engineers enough to execute the various duties of his office, and wishes for an augmentation of the number. He also proposes that three companies of workmen should be formed to be instructed in the fabrication of all kinds of field-works, so far as relates to the manual and mechanical part; whose business it should be to teach the fatigue parties to execute the works with celerity an[d] exactness; which could not otherwise be expected from men entirely unpracticed in the matter: These companies, he would have to, consist of a Captain, three lieutenants, four serjeants, four corporals and sixty privates each: the commissioned officers to be intelligent and skilled in some branches of the mathematics; the non-commissioned officers to be sober sensible men, and capable of writing a legible hand, and the whole corps to consist of men of good characters, of diligence and integrity. In consideration of these qualifications, and the extraduty confinement and hazard they must encounter, being always foremost in danger to repair the injuries done any fortification by the enemy’s fire, and to prosecute works in the face of it, the corps is to have extraordinary pay. This proposition appears reasonable and promises a degree of utility, that outweighs the cost.
These companies, if formed, are to be solely under the direction of the Chief Engineer, and to have the care of all the intrenching tools of the army.
Conclusion
I shall now in the last place beg leave to subjoin a few matters unconnected with the general subject of these remarks, or not recollected in their proper places to which the attention of the Committee is requested.
What is to be done with the foreign officers, who have been commissioned and never designated to any particular command, and who

cannot, without displacing others, be brought into the line? Such of them as possess a competency of military knowlege, and are otherwise men of character, I have sometimes thought, if they understood enough of our language, might be employed as Assistant inspectors. At other times, I have judged it best, if practicable, to form them, into a corps by themselves, but most of them being field officers, the difficulty of getting men for such a corps; unless deserters and prisoners were inlisted, (which I have ever looked upon as impolitic) appeared to me an insurmountable objection.
The enemy have set every engine at work, against us, and have actually called savages and even our own slaves to their assistance; would it not be well to employ two or three hundred indians against General Howe’s army the ensuing campaign? There is a Gentleman now in camp, who would, I imagine, be able to bring half that number of Cherokees, and I should think, the Reverend Mr Kirkland might be able to influence a like number of the Northern tribes. Such a body of indians, joined by some of our woodsmen would probably strike no small terror into the British and foreign troops, particularly the new comers. The good resulting from the measure, if these savages can be kept in the field at so great a distance from their native haunts, would more than compensate for the trouble and expence they might cost us.
Col. Morgan, when he left camp, desired to know whether he might engage any good riflemen to serve during the next campaign in the light corps. He thinks he should be able to procure many, under assurances, that they would serve with him and be dismissed at the end of the campaign.
The difficulty of getting waggoners and the enormous wages given them would tempt one to try any expedient to answer the end on easier and cheaper terms. Among others, it has occurred to me, whether it would not be eligible to hire negroes in Carolina, Virginia and Maryland for the purpose. They ought however to be freemen, for slaves could not be sufficiently depended on. It is to be apprehended they would too frequently desert to the enemy to obtain their liberty; and for the profit of it, or to conciliate a more favorable reception, would carry off their waggon-horses with them.
A resolve of Congress, of the 19th instant, provides that all continental-officers, prisoners with the enemy, either while in confinement with them, or on parole among us, “so long as they continue officers of the United states,” should be intitled to their pay and rations, liable to a deduction for what they may have received while present with the enemy; and that all flying camp or Militia officers should be intitled to the same while in confinement with them only. This resolve excludes from pay all officers liberated on parole, who have not actual appointments

in the Continental army; will it not be deemed a hardship and injustice to such officers; especially to those, who merely from their absence, have been neglected in arrangements posterior to their capture; as has been too much the case? While they continue prisoners, whether in possession of the enemy; or out on parole, they can have little opportunity of prosecuting any business for a livelihood, and must be in a distressful situation, unless they have a private fortune sufficient to maintain them.
It has in many instances happened, that officers in captivity have been omitted in promotions made in their absence; upon which, a question has arisen whether there should not be a restoration of rank, with respect to those who are men of merit. It seems but reasonable there should.
Several new regulations will, I imagine, be found useful in the articles of war; which the Judge Advocate, from his offical experience of the deficiency, can more accurately indicate. One thing, we have suffered much from, is the want of a proper gradation of punishments: the interval between a hundred lashes and death is too great and requires to be filled by some intermediate stages. Capital crimes in the army are frequent, particularly in the instance of desertion: actually to inflict capital punishment upon every deserter, or other heinous offender would incur the imputation of cruelty, and by the familiarity of the example, destroy its efficacy; on the other hand to give only a hundred lashes to such criminals is a burlesque on their crimes rather than a serious correction, and affords encouragement to obstinacy and imitation. The Courts are often in a manner compelled by the enormity of the facts, to pass sentences of death, which I am as often obliged to remit, on account of the number in the same circumstances, and let the offenders pass wholly unpunished. This would be avoided, if there were other punishments short of the destruction of life, in some degree adequate to the crime; and which might be, with propriety, substituted. Crimes too are so various in their complexions and degrees, that to preserve the just rule of proprortion, there ought to be a gradual scale of punishments; in order to which, whipping should be extended to any number at discretion, or by no means, limited lower than five hundred lashes.
Upon the whole Gentlemen, I doubt not you are fully impressed with the defects of our present military system, and the necessity of speedy and decisive measures, to put it upon a satisfactory footing. The disagreeable picture, I have given you, of the wants and sufferings of the army, and the discontents reigning among the officers, is a just representation of evils equally melancholy and important; and unless effectual remedies be applied without loss of time, the most alarming

and ruinous consequences are to be apprehended. I have the honor to be With very great respect Gentlemen Your most obedient servant

Go: Washington

